Citation Nr: 1429786	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  He also served in the Army National Guard with various periods of unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between June 1981 and November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2012, this issue was remanded for additional development and now returns for further appellate review.  

When the issue was before the Board in August 2012, the Veteran's representative was the North Carolina Division of Veterans Affairs (NCDVA).  By way of August 2013 correspondence, the Veteran requested to remove NCDVA as his representative, as he would be representing himself.  Subsequently, in October 2013, the Veteran appointed The American Legion as his representative.  See October 2013 VA Form 21-22.  As such was received within 90 days from the September 2013 notification of the recertification of the appeal to the Board, the Board recognizes the change in representation.  38 C.F.R. § 20.1304(a) (2013).  In this regard, the Board notes that the Veteran's new representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

In October 2013, the Veteran submitted a claim for nonservice-connected pension and aid and attendance.  Additionally, in an April 2014 Veteran's Supplemental Claim for Compensation (VA Form 21-526b), the Veteran claimed service connection for sleep apnea, high blood pressure, diabetes, migraine headaches, flat feet, excess hair loss, shaving disorder, gallbladder, right and left knee disorder, chest keloids, and right and left hands.  Such issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that, with the exception of additional VA treatment records dated through October 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  While the August 2013 supplemental statement of the case only considered VA treatment records dated through May 2013, as this case is being remanded, the AOJ will have an opportunity to consider such newly associated records in the readjudication of the Veteran's claim.

Likewise, in September 2013 and November 2013, additional evidence from the service department and the Veteran, respectively, was received.  Again, the AOJ will have an opportunity to consider such newly associated records in the readjudication of the Veteran's claim.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the August 2012 remand, the Board directed that the AOJ, following receipt of any relevant service personnel or service treatment records, prepare a summary of any verified date(s) of active duty and ACDUTRA for the Veteran's period of service in the Army National Guard from June 1981 to November 1992, to include the Veteran's period of service in Honduras in the late 1980's.  While the AOJ contacted pertinent agencies to request the Veteran's service personnel and treatment records as well as verify his dates of service, and additional service records were obtained, the AOJ failed to prepare a summary of the requested information as requested by the Board.  Therefore, such should be accomplished on remand.

Furthermore, the Board directed the AOJ to provide the Veteran a medical examination.  Indeed, the Veteran reported during a September 2008 VA psychology visit that his anxiety attacks started during his military training in 1979; and that the anxiety worsened during a brief deployment to Honduras in 1987.  He reported that his first hospitalization at Holly Hill Hospital occurred in the late 1980s as a result of his anxiety about possible deployment to Desert Storm.  It was noted that the Veteran's service treatment records from his active duty service were unavailable.  See April 2009 unavailability memorandum.

In an October 2009 statement, E.L.B. indicated that he first met the Veteran in 1981.  He stated that when both he and the Veteran were deployed to Honduras in 1987, the Veteran started having anxiety attacks.  He indicated that the anxiety attacks occurred when they were on standby for a possible deployment to participate in Desert Storm.  Mr. E.L.B. stated that over the years, he has noticed that the Veteran's anxiety condition has become worse.

The Board noted that the Veteran had presented lay evidence indicating that his anxiety attacks first began during either a period of ACDUTRA or active duty and had corroborated the statements with a statement from a colleague who served with him in Honduras with the National Guard.  Additionally, the Board noted the Veteran had asserted that he had continued to experience similar anxiety attacks since that time, and the record contained several competent and credible diagnoses of anxiety disorder.  Accordingly, the Board found the Veteran had demonstrated the existence of a current diagnosis that may be associated with a disease that began during a qualifying period of service, and therefore a VA examination to obtain a medical nexus opinion was warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Unfortunately, the Veteran was not afforded such an examination pursuant to the August 2012 Board remand.  Therefore, a remand is also necessary in order to obtain a VA examination regarding the Veteran's claim.  

The Board further finds that a remand is necessary to obtain additional records.  As noted above, the Veteran reported during a September 2008 VA psychological visit that he was hospitalized at Holly Hill Hospital during the late 1980's due to his anxiety.  In the August 2012 Board remand, the AOJ was directed to obtain those records, or if they were not obtained, to notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

In October 2012, the AOJ sent a letter, with signed authorization from the Veteran, to Holly Hill Hospital.  Upon review of the claims file, no records from that facility appear to be associated with the Veteran's files (paper and electronic) nor does it appear that a negative response was received.  On an October 2012 VA Form 21-0820, Report of General Information, the Veteran indicated that he submitted all records from Holly Hill Hospital and John Umstead Hospital when he originally submitted his claim.  The Board again notes, however, there are no records noted from the Holly Hill Hospital that have been associated with the claim.  As such, on remand, another attempt to obtain records from such facility should be made, and they are unavailable, the Veteran should be afforded another opportunity to submit any copies in his possession.

Also, a review of the record reveals that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA) since December 2007.  See October 2013 SSA Inquiry.  As these records may be relevant to the Veteran's pending claim, the AOJ should seek these records upon remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Additionally, the Veteran indicated in his October 2013 statement that he has continuously received treatment for his psychiatric disability at the VA Medical Center (VAMC) in Durham, North Carolina, beginning in 2008.  At present, the file contains Durham VAMC records dated through October 2013.  As the claim is being remanded, any additional VA treatment records relevant to the Veteran's psychiatric disability should also be obtained on remand.

Finally, as indicated in the Introduction, additional service and VA records have been associated with the record since the issuance of the August 2013 supplemental statement of the case.  Therefore, the AOJ should consider such newly received evidence in the readjudicaiton of the Veteran's claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the file to determine if all pertinent personnel records relevant to the Veteran's verified periods of service have been associated with the claims file, and then prepare a summary of active duty and ACDUTRA for the Veteran's period of service in the Army National Guard from June 1981 to November 1992, to include the Veteran's period of service in Honduras in the late 1980's; and associate it with the claims file.

2.  Request that the Veteran identify any additional non-VA healthcare provider who has treated his psychiatric disorder.  After obtaining any necessary authorization forms, obtain all identified, outstanding records, to include from the Holly Hill Hospital, in or around the late 1980s.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain any outstanding, relevant VA treatment records from the Durham VAMC dated from October 2013 to present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo a VA psychological examination, by a psychiatrist or psychologist, at a VA medical facility (preferably, the Durham VAMC).

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all currently diagnosed acquired psychiatric disorders.  Thereafter, the examiner should be asked to render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disorder, to include anxiety, had its onset or is otherwise related to any period of active duty or ACDUTRA, to include the Veteran's period of service in Honduras in the late 1980s.

In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions as well as the October 2009 statement submitted by the Veteran's National Guard colleague.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



